Decree of the Surrogate’s Court of Rockland county in so far as it directs William *708J. Pinckney and Orient C. Pinckney to pay into the estate of Kate E. Lyon, deceased, all money, stock or other property, except directors’ fees, which they or either of them may hereafter receive by way of salary, dividends or in any other manner whatsoever from the Himrod Manufacturing Company or its successors or assigns, modified so as to provide that such direction in said decree shall relate only to moneys or property hereafter received by said William J. Pinckney or Orient C. Pinckney from said corporation, its successors or assigns, for or on behalf of said estate as representing the distributive interest or share of said estate in the capital stock, earnings or profits of such corporation, however such interest or share may be designated, and shall not refer to any salary or other compensation received by them or either of them as individuals for personal services hereafter rendered under contract of employment other than as representatives of said estate; and as so modified the said decree is affirmed, without costs. Kelly, P. J., Jaycox, Kelby, Young and Kapper, JJ., concur.